On Application For Rehearing.
Flis Honor Judge W. H. Rogers
delivered the opinion and decree of the court in the words and figures following, to wit;
Our attention has been called to the fact that the taxes assessed for the years 1874, and 1875 by the City of New Orleans embraces two species of assessable property — real estate, and merchandise, stocks and capital at interest, — the judgment condemning Green awards a total sum due for taxes with the privilege and lien given by law on the property described.
It is clear that under the law this privilege only extends to the particular property for which the tax on the particular assessment is due — and that the privilege is not a general one on all property — Acts 1870, page 39, section 20.
The assessments for 1874 and 1875 on merchandise, stocks and capital at interest, represented by a coffee house was $400 —that is $200 for each year — and the tax on such assessment amounts to $10, or $5 for each year. The privilege for this sum therefore does not extend to the real estate and cannot be held as superior to the homestead claim by the necessitous heir out of the proceeds of sale of real estate.
The judgment of this court must be therefore amended by declaring that the privileges for taxes for 1874 and 1875 claimed by the city and recognized by a judgment of the late superior district court is operative only to the extent of the *397amount due on the assessment of real estate — to wit the year 1874 to the extent of $112; for the year 1875 to the extent of $100.
It is not necessary to grant a rehearing and set the case down on the docket for another trial to make the change which is now ordered. Dewar vs. Derrne & Co., 1 McGloin 78; Hemphill Hamlin & Co. vs. Max Braun, No. 142 of the docket of this court.
It is now ordered that the original judgment herein rendered be amended by declaring the privileges for the taxes for 1874 and 1875 on the proceeds of sale of real estate to be restricted to the sum of $112 for the year 1875 and in all other respects the said judgment remain undisturbed.